DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “traffic control implementation unit” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,992,585. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2019/0052532) is the closest found reference.  Chen discloses a system including multiple service containers and an orchestrator controlling the service containers used to serve the host nodes.  Fig. 2B shows the connection between an orchestrator acting as the claimed multi-service network controller and a plurality of service containers acting as the claimed traffic control implementation units.  Paragraphs [0042] and [0046] discloses examples of updating the latency setting including changing a message prioritization setting (similar to the modification step in claim 6 and dependent claim 11).  Paragraph [0070]-[0072] shows the modification to different parameters of a service based on parameters of another service (similar to the determining step and the modification step in claim 6).  
However, Chen does not disclose that “wherein individual ones of the traffic control implementation units comprise a respective instance of a primitive of a traffic control modeling language.  Chen also does not specifically disclose that “based at least in part on data collected from a traffic control implementation unit deployed at the second network-accessible service, a modification to be made to a parameter of a traffic control implementation unit deployed to the first network-accessible service; and causing the modification to be applied at the traffic control implementation unit deployed at the first network-accessible service, wherein the modification results in a change to a traffic flow at the second network-accessible service”.
Holness (US 2012/0033666) discloses the use of network primitives providing a respective model of traffic forwarding through nodes of the network (paragraph [0009]).
Yamada (US 2020/0236621) discloses changing a communication pattern of a second service providing apparatus using communication pattern specified by a first service providing apparatus.  This is similar to the claimed determining step and modification step of currently presented claim 6, but does not disclose that “wherein the modification results in a change to a traffic flow at the second network-accessible service”  as required in currently presented claim 6.  It is also noted that Chen is directed to changing the message prioritization setting and bandwidth setting, while Yamada is directed to changing the communication pattern which defines the timing of communication.  The two references are directed towards solutions to different problems and would not reasonably combine.
As shown above, the closest references found fail to disclose all of the claimed features as required in the currently allowed claims.  In addition, the above cited teachings of the three references cannot be reasonably combined without hindsight.  Therefore, the currently presented claims are found to be allowable over the closest prior arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473